[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.


Exhibit 10.44




CONSENT AND EIGHTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
NINTH AMENDMENT TO AMENDED AND RESTATED
CASH DIVERSION AND COMMITMENT FEE GUARANTY

This CONSENT AND EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT AND NINTH AMENDMENT TO AMENDED AND RESTATED CASH DIVERSION AND
COMMITMENT FEE GUARANTY, dated as of December 30, 2019 (this “Amendment”), is
entered into among the undersigned in connection with (a) that certain Second
Amended and Restated Credit Agreement, dated as of March 27, 2018, among Sunrun
Hera Portfolio 2015-A, LLC, a Delaware limited liability company, as Borrower
(the “Borrower”), the financial institutions as Lenders from time to time party
thereto (the “Lenders”), and Investec Bank PLC, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) and as Issuing Bank (in
such capacity, the “Issuing Bank”) (the “Credit Agreement” and as amended by
this Amendment, the “Amended Credit Agreement”) and (b) the Cash Diversion and
Commitment Fee Guaranty (as in effect prior to the date hereof, the “Guaranty”
and as amended by this Amendment, the “Amended Guaranty”). Capitalized terms
which are used but not otherwise defined herein shall have the meanings ascribed
to such terms in the Amended Credit Agreement and the rules of construction set
forth in Section 1.02 of the Credit Agreement apply to this Amendment.
W I T N E S S E T H
WHEREAS, the Borrower wishes to obtain, and the Administrative Agent and the
Required Lenders wish to provide, consent to the acquisition by the Borrower of
Sunrun Cygnus Manager 2019, LLC, a Delaware limited liability company and a Tax
Equity Holdco (such acquisition, the “Tax Equity Holdco Acquisition”); and
WHEREAS, the Borrower and the Sponsor also wish to make, and the undersigned
also wish to agree to make, certain additional amendments to the Credit
Agreement and the Guaranty as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
I.    Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Article IV below, the following amendments to the Credit
Agreement are hereby accepted and agreed by the parties hereto:
1.    Amendment to Section 1.01.
(a)    The following are hereby added as new defined terms to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order:





--------------------------------------------------------------------------------





““Cygnus 2019 LLCA” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Sunrun Cygnus Owner 2019, LLC, dated as of
September 13, 2019, entered into by and between Sunrun Cygnus Manager 2019, LLC
and [***]”
““Cygnus 2019 Purchase Agreement” shall mean that certain Master Purchase
Agreement, dated as of September 13, 2019, entered into between Sponsor and
Sunrun Cygnus Owner 2019, LLC.”
“General PBI Payments” shall mean (i) PBI Payments made in respect of
performance based incentive programs of [***] and (ii) any other PBI Payments
that the Borrower requests, and the Administrative Agent agrees, to treat as
General PBI Payments.
““Non-Recurring Payments” shall have the meaning set forth in the definition of
General Account.”
(b)    The definition of “General Account” is hereby amended and restated in its
entirety as follows:
““General Account” shall mean one or more deposit accounts that is segregated
from each other account of an Operator and held by such Operator with an
Acceptable Bank:
(i)
which are under the exclusive dominion and control of the Sponsor, a Manager or
an Operator, subject to such Operator’s agreement (A) to segregate the amounts
in each such account from its own funds as trustee for the beneficiaries of the
funds deposited therein and (B) not to grant a Lien over such account or the
amounts deposited therein;



(ii)
which are not subject to any Lien of a third party;



(iii)
into which Customers have made payment of non-recurring ACH and credit card
payments (“Non-Recurring Payments”); and



(iv)
into which PBI Obligors have made General PBI Payments.”

(c)    The definition of “PBI Obligor” is hereby amended and restated in its
entirety as follows:
“PBI Obligor” shall mean (i) [***], in relation to Projects located in [***],
(ii) [***], in relation to Projects located in [***], (iii) [***], in relation
to Projects located in [***] or (iv) any other Person required to make a PBI
Payment under or in respect of the related PBI Document, which meets the Credit
Requirements or is otherwise approved by the Administrative Agent and the
Required Lenders.





--------------------------------------------------------------------------------





(d)    The definition of “PBI Payments” is hereby amended and restated in its
entirety as follows:
“PBI Payments” shall mean, with respect to a Project and the related PBI
Documents, all payments due by the related PBI Obligor under or in respect of
such PBI Documents in respect of performance based incentive programs of [***]
or any other States which have been approved by the Administrative Agent.
2.    Amendment to Section 5.23(b). Section 5.23(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“(b)    All rights to the PBI Payments and the related PBI Documents in respect
of the Eligible Projects are either the property of the applicable Opco ab
initio or have been assigned by the Sponsor or any applicable Affiliate to the
applicable Opco and all conditions to payment by the PBI Obligor under such PBI
Documents have been satisfied and such payments are not subject to any offset.”
3.    Amendment to Section 6.16. Section 6.16 of the Credit Agreement is hereby
amended and restated in its entirety as follows:


“6.16    Collateral Accounts; Collections.
(a)    The Borrower shall maintain, and shall cause its Subsidiaries to
maintain, in full force and effect each of the Collateral Accounts in accordance
with the terms of the Loan Documents.
(b)    The Borrower shall, and shall cause each Relevant Party to, ensure that
at all times each counterparty to a Project Document is directed to pay all
Rents or other payments due to a Relevant Party under such Project Document
(other than General PBI Payments or Non-Recurring Payments) in accordance with
the terms of the Loan Documents.
(c)    The Borrower shall, and shall cause each Loan Party to, remit any amounts
received by it or received by third parties (other than pursuant to the terms of
the Loan Documents) on its behalf to the appropriate Collateral Account for
deposit in accordance with the terms of the Loan Documents.
(d)    The Borrower shall ensure that all General PBI Payments and Non-Recurring
Payments are paid either to a Relevant Party or to a General Account and, if
paid to a General Account, that any such payment is transferred to a Relevant
Party or a Collateral Account within five (5) Business Days of the receipt
thereof.”
4.    Amendment to Section 6.18(b). Section 6.18(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:





--------------------------------------------------------------------------------





“(b)    To the extent not otherwise owned by the applicable Opco, the Borrower
shall ensure that the Sponsor (or any applicable Affiliate) assigns to the
applicable Opco all rights to receive the PBI Payments and the related PBI
Documents in respect of each Eligible Project.”
5.    New Section 7.28. Article VII of the Credit Agreement is hereby amended by
inserting the following as a new Section 7.28:
“The Borrower shall not cause or otherwise permit any [***] Project (as defined
in the Cygnus 2019 Purchase Agreement) or [***] Project (as defined in the
Cygnus 2019 Purchase Agreement) to be treated as an Eligible Project.”
II.    Amendment to the Cash Diversion and Commitment Fee Guaranty. Subject to
the satisfaction of the conditions set forth in Article IV below, the definition
of “Cash Diversion” in Section 1.01 of the Guaranty is hereby amended by (i)
replacing the period at the end of clause (hh) with the text “;” and (ii)
inserting the following as a new clauses (ii), (jj) and (kk):
“(ii)    if, for any quarterly period preceding a Calculation Date, expenses,
including, without limitation, operations and maintenance expenses and payments
under any production guarantee, incurred in connection with any and all [***]
Projects (as defined in the Cygnus 2019 Purchase Agreement) exceed aggregate
revenues from such [***] Projects, in the amount of such excess;
(jj)    any [***] required to be made pursuant to Section 4.01(i)(v) of the
Cygnus 2019 LLCA; and
(kk)    any failure by the Borrower to ensure that (or Guarantor to cause) any
General PBI Payment paid to a General Account is transferred to a Relevant Party
or a Collateral Account in accordance with Section 6.16(d) of the Credit
Agreement.”
III.    Limited Consent. At the request of the Borrower and subject to the
satisfaction of the conditions set forth in Article IV below, the Administrative
Agent and each of the undersigned Lenders hereby consents and agrees to the Tax
Equity Holdco Acquisition, for which consent of the Administrative Agent and the
Required Lenders is required pursuant to Section 2.05(b)(iii) of the Amended
Credit Agreement (the “Consent”). The Consent granted pursuant to this Article
III is limited precisely as written and shall not extend to any other provision
of the Credit Agreement or the Amended Credit Agreement.
IV.    Conditions Precedent to Effectiveness. The amendments contained in
Articles I and II and the Consent contained in Article III shall not be
effective until the date (such date, the “Amendment Effective Date”) that:
1.    the Administrative Agent shall have received copies of this Amendment
executed by the Borrower, the Sponsor and the Required Lenders, and acknowledged
by the Administrative Agent; and





--------------------------------------------------------------------------------





2.    the Borrower shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).
V.    Representations and Warranties. Each of the Borrower and, as applicable,
the Sponsor represents and warrants to each Agent and each Lender Party that the
following statements are true, correct and complete in all respects as of the
Amendment Effective Date:
1.    Power and Authority; Authorization. Each of the Borrower and the Sponsor
has all requisite power and authority to execute, deliver and perform its
obligations under this Amendment and the Borrower has all requisite power and
authority to perform its obligations under the Amended Credit Agreement and the
Sponsor has all requisite power and authority to perform its obligations under
the Amended Guaranty. Each of the Borrower and the Sponsor has duly authorized,
executed and delivered this Amendment.
2.    Enforceability. Each of this Amendment and the Amended Credit Agreement is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing. Each of this Amendment
and the Amended Guaranty is a legal, valid and binding obligation of the
Sponsor, enforceable against the Sponsor in accordance with its terms, except to
the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditors’ rights, (ii) the effect of general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) or (iii) implied covenants of good faith and
fair dealing
3.    Credit Agreement and Guaranty Representations and Warranties. Each of the
representations and warranties set forth in the Credit Agreement (with respect
to the Borrower) and the Guaranty (with respect to the Sponsor) is true and
correct in all respects both before and after giving effect to this Amendment,
except to the extent that any such representation and warranty relates solely to
any earlier date, in which case such representation and warranty is true and
correct in all respects as of such earlier date.
4.    Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.
5.    Cygnus 2019 [***]. (a) Each of the conditions set forth in
Section 4.06(t)(i) of the Cygnus 2019 LLCA have been satisfied, (b) all PV
Systems (as defined in the Cygnus 2019 LLCA) that are (or will be) owned, by
Sunrun Cygnus Owner 2019, LLC are (or will be) insured under the [***] (as
defined in the Cygnus 2019 LLCA), (c) all premiums required to be paid under the
[***] with respect to the PV Systems that are owned by Sunrun Cygnus Owner 2019,
LLC have been paid by Sponsor and (d) no further payments under the [***] will
be required to continue the





--------------------------------------------------------------------------------





effectiveness of the [***] for any currently existing or any future PV Systems
of Sunrun Cygnus Owner 2019, LLC.
VI.    Limited Amendment. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and each of
the Borrower and the Sponsor acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. From and after the Amendment Effective Date,
all references to (i) the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Amended Credit Agreement and (ii) the
Guaranty in any Loan Document shall, unless expressly provided otherwise, refer
to the Amended Guaranty.
VII.    Miscellaneous.
1.    Counterparts. This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.
2.    Severability. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
3.    Governing Law, etc.. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK. The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Amended Credit Agreement shall apply,
mutatis mutandis, to this Amendment and the parties hereto.
4.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes of the Amended Credit Agreement and each other Loan Document.
5.    Headings. Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.
6.    Execution of Documents. The undersigned Lenders hereby authorize and
instruct the Administrative Agent to execute and deliver this Amendment.





--------------------------------------------------------------------------------





[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
SUNRUN HERA PORTFOLIO 2015-A, LLC,

as Borrower
By: Sunrun Hera Portfolio 2015-B, LLC
Its: Sole Member
By: Sunrun Hera Holdco 2015, LLC
Its: Sole Member
By: Sunrun Inc.
Its: Sole Member


By: /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer


SUNRUN INC.,
as Guarantor


By: /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer






[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------









INVESTEC BANK PLC,
as Administrative Agent


By:     /s/ Andrew Nosworthy    
Name: Andrew Nosworthy
Title: Authorised Signatory


By:     /s/ Andrew Neil    
Name: Andrew Neil
Title: Authorised Signatory




[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------





INVESTEC BANK PLC,
as Issuing Bank


By:     /s/ Andrew Nosworthy    
Name: Andrew Nosworthy
Title: Authorised Signatory


By:     /s/ Andrew Neil    
Name: Andrew Neil
Title: Authorised Signatory


[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







INVESTEC BANK PLC,
as Lender


By:     /s/ Andrew Nosworthy    
Name: Andrew Nosworthy
Title:: Authorised Signatory


By:     /s/ Andrew Neil    
Name: Andrew Neil
Title: Authorised Signatory




[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------









KEYBANK NATIONAL ASSOCIATION,
as Lender


By: /s/ Lisa A. Ryder    
Name: Lisa A. Ryder
Title: Senior Vice President


[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







TRUST BANK SUCCESSOR BY MERGER TO SUNTRUST BANK,
as Lender


By: /s/ Brian Kunitake    
Name: Brian Kunitake
Title: Director




[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







SILICON VALLEY BANK,
as Lender


By: /s/ Chaitali (“Tai”) Pimputkar    
Name: Chaitali (“Tai”) Pimputkar
Title: Vice President II





DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender


By:     /s/ Robin Cresswell    
Name: Robin Cresswell
Title:: Managing Director


By:     /s/ Jeremy Eisman    
Name: Jeremy Eisman
Title: Managing Director









ING CAPITAL LLC,
as Lender


By:     /s/ Thomas Cantello    
Name: Thomas Cantello
Title: Managing Director


By:     /s/ Henry Miller    
Name: Henry Miller
Title: Director








ABN AMRO CAPITAL USA LLC,
as Lender


By:     /s/ Amit Wynalda    
Name: Amit Wynalda
Title: Executive Director




By:     /s/ Ross Briggs    
Name: Ross Briggs
Title: Director








[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






SUNRUN GAIA PORTFOLIO 2016-A, LLC,

as Lender
By: Sunrun Gaia Holdco 2016, LLC
Its: Sole Member
By: Sunrun Inc.
Its: Sole Member


By: /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer


[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







EAST WEST BANK,
as Lender


By:     /s/ Christopher Simeone    
Name: Christopher Simeone
Title: First Vice President




[Signature Page to Consent and Eighth Amendment (2nd A&R AF Credit Agreement)]